DETAILED ACTION
This action is in response to communications filed on 10/06/2020 in which claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 were amended; claims 5, 12, and 19 have been cancelled; claims 1-4, 6- 11, 13-18, and 20 are still pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2017 is being considered by the examiner.
Drawings
The drawings were received on 05/23/2017.  These drawings are acceptable.

Response to Arguments
Applicant’s remarks and amendments filed 10/06/2020 has been fully considered.

In response to the claim objections, the claims have been amended. Thus, the claim objections made in the previous office action has been withdrawn.

In response to the remarks directed to the rejection of claims under 35 USC § 112, the rejection made in the previous office action has been withdrawn as the claim limitations have been amended to 
In response to the remarks directed to the rejection of claims under 35 USC § 101, the rejection made in the previous office action has been withdrawn as the claim limitations have been amended to address the noted issue in the previous office action. 

Applicant’s arguments regarding the rejection of claims under 35 USC § 102, the applicant has argued the following:
The amended limitations to the independent claims (as in exemplary claim 1 limitations) are similar to those in dependent claim 5, where the claim recite determining responses that correspond to non-descendent child nodes without traversing through layers of a decision tree. The applicant notes that the cited prior art is directed to traversing a decision tree by enabling jumps to descendant child nodes. Where a the applicant claims the appropriate interpretation of the claim term “jump” is unlike  the traversing process disclosed by the cited prior art Jacobson (US Pub No. 2018/0316630, hereafter ‘Jacob’) because the term jump, as claimed, has a similar interpretation to navigating/ traversing  a webpage that enables a new webpage to be directly without traversing through several pages.
In response, the examiner respectfully disagrees. The examiner notes that claim language/terms are given their broadest reasonable interpretation (BRI) in The courts have deemed that it improper to limit the scope of the claims to a preferred embodiment not required by the applicant claims, light of the applicant’s specification, See MPEP 2111. In addition, it improper to import claim limitations into a claim that are not part of the claim.


    PNG
    media_image1.png
    761
    844
    media_image1.png
    Greyscale



 Therefore, the rejection has been maintained.
In addition, the applicant’s argument directed to use of a different decision tree structure for organizing the dialogue of a user using the same parts (e.g. question 1 node associated with a plurality of response branches) amount the mere recitation directed to use of duplication of parts that facilitate conversations. While the Jacob reference teaches duplication of a different tree structures that perform the function of facilitating a machine learning dialog process based on questions, responses and rules help capture the anodes and the response states as depicted in Fig. 1B, in [0035]-[0040]. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce, MPEP 2144.04 (VI)(B).
Furthermore, the example of the website system fails to consider that traversing and displaying are two separate processes. Websites when lunched will provide the url that will note the path taken to display the site without displaying a plurality of pages that are associated with the url path. This example also is not aligned with the applicant specification as claim language are interpreted based on the 
In response to the remarks directed to the rejection of claims under 35 USC § 103, the rejection made has been maintained. The independent claims, were taught as required by the recited claim limitations, therefore, the dependent claims were not deemed allowable. 

Claim Rejections - 35 USC § 112- Written Description and New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Regarding claim 1 limitation, the claim recited the limitations “receiving a second user response corresponding to the second question; determining that the second user response corresponds to a third node that is a non-descendant node of the second node; and displaying a third question to the user that corresponds to the third node” that contains subject matter not disclosed as part of the original disclosure and thus considered new matter because claims 4,5, and 6 in additional to the original disclosure provide support for the amended claim language. First, the applicant’s remarks filed 10/06/2020, provides no citation in the disclosure for the amended claim language and instead disclosed that the recited amended limitation are similar to those filed as part of claim 5 in the original disclosure filed 5/23/2017, “receiving a subsequent user response corresponding to the second question; determining that the subsequent user response corresponds to a request to select a different node other than the second node;  identifying a third node related to the first node; and  displaying a third question to the user that corresponds to the third node”. The claim 5 recites a process for receiving a subsequent response from a user that associated with a node other than the second node of a decision tree or hieratical model where the specification and claim 5 fail to disclose the specified relationship disclosed in the amended claim language, specifically language supporting “the second user response corresponds to a third node that is a non-descendant node of the second node”. 
Secondly, claim 4 discloses that the user’s response corresponds to an anchor node that is predetermined by a user selection and claim 6 disclose the use of a decision tree in processing the 
Lastly, the applicant in their specification discloses the use of a decision tree for supporting decisions in dialogue between a system and a single user, see specification ¶s [0003] and [0022]-[0023]. There is no recitation of the term “non-descendent node” and the use of a “non-descendent node” in facilitating conversation among a plurality of users as disclosed by the amended claim.

Regarding claim 8 and 13, the claims recited limitations similar to claim 1 above and are therefore rejected under the same rationale.

Regarding dependent claims 2-4 & 6-7 that depend on claim 1; claims 9-11 & 13-14 that depend on claim 8; and 16-18 & 20 that depend on claim 15, the dependent claims do not resolve the issues noted in the independent claims above and are therefore rejected under the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding claim 4, the claim recites the limitations “wherein the analyzing further comprises: determining that the user response corresponds to a jump to an anchor node, wherein the first node is a descendant node of the anchor node; and selecting the identified anchor node as the second node” that renders the claim indefinite because the claim is unclear. Specifically, it is unclear what “the identified anchor node” node refers back to, there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobson (US Pub No. 2018/0316630, hereafter ‘Jacob’).

Regarding independent claim 1 limitations, Jacob teaches: a method implemented by an information handling system that includes a memory and a processor, the method comprising: (Jacob teaches an information handling system that includes memory and a processor for executing operations as hardware and computer program code combinations, in [0065]-[0067]: The term "data processing apparatus" encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable proces­sor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing… The apparatus can also include, in addi­tion to hardware, code that creates an execution environment for the computer program in question, e.g., code that con­stitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them. …)
providing a first question and a set of answer selections to a user, wherein the first question corresponds to a first node in a decision tree, and wherein at least a portion of the set of answer selections corresponds to a branch from the first node to one of a plurality of connecting nodes that directly connect to the first node; analyzing a first user response to the first question, Question 0, wherein the user response corresponds to a second node, N11, that is different than one of the plurality of connecting nodes; and  (Jacob teaches providing a question as the parent node and a set of child node answers as responses to the question in a decision tree format as depicted in Fig. 1B, in [0028]-[0029]: … The user environment 107 may be, for example, a web page, a user interface in a native application, a text message environment, or any other environment in which instructions may be provided that, when selected, cause the user device 108 to send a request to a server [including a first user associated with the first user device] . The user on a user device 108 can request from the server 104 the presentation of a dialog process 106 at a particular child node state, for example, by selecting the request instruction 114. Each dialog process 106 has multiple node states {Nl, N2, ...NN} including a root node state and child node states. Each child node state of a dialog process 106 descends from another child node state or the root node state. Each node state includes an input request (e.g., a question) and input response processing rules for processing an input response ( e.g., an answer) [analyzing a user response to the question, that includes question the first question Q0 corresponding to a second node based on the first user response]. For a particular input response provided in response to an input request of a node state, the node state will select one of the child node states that descend from the node state. The relationships of node states in a dialog process is illustrated in FIG. 1B, which is a graph of a subset of node states descending from a root node NO in a dialog process. The root node NO includes an input request {Question O} and rules for processing an input response. As shown in FIG. 1B, the rules resolve to two decisions-AOl, which traverses to child node Nl 1, and A02, which traverses to child node N12…; the user is provided a question with a set of answer response, in [0044]: In some implementations, providing the input requests and/or set of input responses 310 may include displaying, on the user device 108, a summary of the input requests and/or set of input responses 310…
[AltContent: textbox ([img-media_image2.png])]






)
displaying a second question to the user that corresponds to the second node;  (Jacob teaches displaying a second question, Question11, to the use as part of a child state follow-up question to a first question and input response of the user as depicted in Fig. 1B, in [0043]-[0044] Data to cause the dialog process 302 at the particular child node state "M" to be displayed at the user device is then provided to the user device 108. implementations, the input requests and/or the set of input responses 310 provided to the dialog process to traverse from the root node state to the particular child node state of the dialog process 302 are also provided to the user of the user device 108 . This allows for display to the user of a complete conversational context from the root node state to the child node state. For example, a textual and/or graphical display 310 within or included with the dialog process 302 on a user device 108 may present the set of input requests (e.g., questions from the dialog process to the user) and respective input responses (e.g., answers provided to the dialog process by the server) corresponding to the node states traversed from the root node state to the particular child node state (e.g., "QM") [displaying a second question to the user that corresponds to the second node]… In some implementations, providing the input requests and/or set of input responses 310 may include displaying, on the user device 108, a summary of the input requests and/or set of input responses 310... )
receiving a second user response corresponding to the second question; (Jacob teaches receiving input, A121,  from a plurality of users, as depicted in Fig. 1A that includes a first, second, etc. users that intact with a dialog process that is displayed on the user device for processing user input responses, in [0026]- [0028]: ...Internet, or a combination thereof, connects a server com­puter 104 that includes one or more dialog processes 106, and user devices 108…A user device 108 may display a user environment 107 that includes a link 114 (or some other request instruc­tion 114) to a particular child node state of a dialog process... The user on a user device 108 can request from the server 104 the presentation of a dialog process 106 at a particular child node state, for example, by selecting the request instruction 114. Each dialog process 106 has multiple node states {Nl, N2, ... NN} including a root node state and child node states…; where the system transverses to a child node based on a received input response, in [0030]-[0031]: …To traverse to the child node state N33, the dialog process must receive inputs that resolve to A02 for Question 0 at root node NO; A121 for Question 12 at child node N12; and A231 to question 23 at child node N23…As described above, three example ways of causing a dialog process to instantiate at a root node state and automatically traverse to a particular child node state are provided.)
determining that the second user response corresponds to a third node that is a non-descendant node of the second node; and (Jacob teaches the system determines the second user response associated with the user request that includes a reference to an index key value, that is considered the entry corresponding to a particular child second node and set of inputs corresponding to a third node transverse from the root node to a particular child node associated with the reference index in [0033]: The server 104 receives a request 114 to provide the dialog process 106a at a particular child node state to a user device 108 (202). The request may be generated by selecting a uniform resource identifier, such as a uniform resource locator (URL). What is encoded in the link and the resulting request may depend on the instantiation process the system uses to instantiate the dialog process at the root node state and automatically traverse from the root node state to a particular child node state. For example, the request 114 may include input responses as a query parameter. Alterna­tively, the request 114 may include a reference to an index key value for a dialog process index 110, where the index key value references an index entry for the particular child node state and a set of input responses…; where the transverse node is a descendent of the root node and not the second node associated with the first user response, that is the claimed non-descendent node of the second node, in [0028] … Each dialog process 106 has multiple node states {Nl, N2, ... NN} including a root node state and child node states. Each child node state of a dialog process 106 descends from another child node state or the root node state. Each node state includes an input request (e.g., a question) and input response processing rules for processing an input response ( e.g., an answer)… and as depicted in Fig. 1B:

    PNG
    media_image1.png
    761
    844
    media_image1.png
    Greyscale

)
displaying a third question to the user that corresponds to the third node. (Jacob teaches the displaying on the user devices that corresponds to the user request/answers, that includes the second user device that corresponds to the third node, in [0043]-[0044] … implementations, the input requests and/or the set of input responses 310 provided to the dialog process to traverse from the root node state to the particular child node state of the dialog process 302 are also provided to the user of the user device 108 . This allows for display to the user of a complete conversational context from the root node state to the child node state. For example, a textual and/or graphical display 310 within or included with the dialog process 302 on a user device 108 may present the set of input requests (e.g., questions from the dialog process to the user) and respective input responses (e.g., answers provided to the dialog process by the server) corresponding to the node states traversed from the root node state to the particular child node state (e.g., "QM") [displaying a third question to the user that corresponds to the third node])
	 
	
Regarding claim 2, the rejection of claim 1 is incorporated and Jacob further teaches the method of claim 1,
wherein, prior to providing the first question and the set of answer selections to the user, the method further comprises:  evaluating a request received from the user against a plurality of decision trees, wherein each of the plurality of decision trees includes a plurality of nodes; and selecting the decision tree from the plurality of decision trees and the first node from the plurality of nodes based on the evaluation of the request. (Jacob teaches prior to providing any questions and answer set, including the first question, when then a link is requested from the server and  evaluating by the Described below are systems and methods for providing a user with a deep link to a particular child node state of a dialog process, for example, a chatbot or artificial conversational entity. Selection of the link causes the dialog process to instantiate at a root node state. The link causes the dialog process to be invoked in a manner that includes all of the necessary information to traverse a dialog process to a particular child node state of the dialog process [selecting the decision tree from the plurality of decision trees and the first node from the plurality of nodes based on the evaluation of the request]… A computer server receives a request for a dialog process at a particular child node state from a user device in response to the link being selected by a user of the user device. The dialog process has multiple node states includ­ing a root node state and child node states [evaluating a request received from the user against a plurality of decision trees, wherein each of the plurality of decision trees includes a plurality of nodes]. Each child node state of the dialog process descends from at least another child node state or the root node state of the dialog process. Each node state includes an input request and input response processing rules [evaluating a request received from the user against a plurality of decision trees], where the input response processing rules determine how the node state will process a received input response and select a child node state that descends from the node state responsive to the input response. Fig. 1B
[AltContent: textbox ([img-media_image3.png])]







)

Regarding claim 3, the rejection of claim 1 is incorporated and Jacob further teaches the method of claim 1,
further comprising: displaying a position indicator to the user that identifies a position of the second node in the decision tree. (Jacob teaches the displaying a position indicator as the displayed data associated with the second node, that is a child node of the root node, as part of the dialog process displayed on the user device, in [0050]: The server 328 may then instantiate a dialog pro­cess 332 at a root node state, and provide the set of input responses 330 to the dialog process 332 that causes the dialog process 332 to traverse from the root node state the particular child node state "M," in a similar manner as discussed with reference to FIG. 3A. Data to cause the dialog process at the particular child node state "M" 322 to be displayed at the user device is then provided to the user device 108.)

Regarding claim 4, the rejection of claim 1 is incorporated and Jacob further teaches the method of claim 1,
wherein the analyzing further comprises: determining that the user response corresponds to a jump to an anchor node, wherein the first node is a descendant node of the anchor node; and (Jacob traches determining the user response corresponding to a jump to an anchor node as the root node the first node descends from, as depicted in Fig. 1B,  wherein the anchor node is any question node in the decision trees that is connected to a plurality of other nodes based on a user response branch that can be transverse  based on the user response (e.g. jump to an anchor node, as any node that is associated to a pre-determined set of user answers/responses that facilitates a traversing/jump to another node) to the particular child first node N11,  in [0021]-[0022]: … Between the response provided for the root node state and the response provided for the node state that is a parent of the particular child node state, zero or more intermediate responses may be provided, depending on the depth of the particular child node state. Upon receiving the last input response, the dialog process will select the particular child node state. [0022] In some implementations, the dialog process, upon reaching the particular child node state, is then presented at the user device. In other implementations, the dialog process may be presented at the user device as each of the input responses is provided to the dialog process so that the user may see the questions and responses that caused the dialog process to traverse to the particular child node state. And in [0029]: The relationships of node states in a dialog process is illustrated in FIG. 1B, which is a graph of a subset of node states descending from a root node NO in a dialog process. The root node NO includes an input request {Question O} and rules for processing an input response. As shown in FIG. 1B, the rules resolve to two decisions-AO1, which tra­verses to child node Nl 1, and A02, which traverses to child node N12...)
selecting the identified anchor node as the second node. (Jacob teaches the identifying the anchor node as the particular child node associated the selected user response corresponding to the identified anchor node, that is the second node N12, associated with the user response A02 as depicted in Fig. 1B, in [0021]-[0022]: … Between the response provided for the root node state and the response provided for the node state that is a parent of the particular child node state, zero or more intermediate responses may be provided, depending on the depth of the particular child node state. Upon receiving the last input response, the dialog process will select the particular child node state. [0022] In some implementations, the dialog process, upon reaching the particular child node state, is then presented at the user device. In other implementations, the dialog process may be presented at the user device as each of the input responses is provided to the dialog process so that the user may see the questions and responses that caused the dialog process to traverse to the particular child node state. And in [0029]: The relationships of node states in a dialog process is illustrated in FIG. 1B, which is a graph of a subset of node states descending from a root node NO in a dialog process. The root node NO includes an input request {Question O} and rules for processing an input response. As shown in FIG. 1B, the rules resolve to two decisions-AO!, which tra­verses to child node Nl 1, and A02, which traverses to child node N12...)

Regarding claim 6, the rejection of claim 1 is incorporated and Jacob further teaches the method of claim 1,
determining that the first user response corresponds to a different node in a different decision tree; (Jacob traches determining the first user response corresponding different nodes in the response node of the two decisions that can be selected by the user response corresponding to a different decision tree associated with the child node,  in [0021]-[0022]: … Between the response provided for the root node state and the response provided for the node state that is a parent of the particular child node state, zero or more intermediate responses may be provided, depending on the depth of the particular child node state. Upon receiving the last input response, the dialog process will select the particular child node state. [0022] In some implementations, the dialog process, upon reaching the particular child node state, is then presented at the user device. In other implementations, the dialog process may be presented at the user device as each of the input responses is provided to the dialog process so that the user may see the questions and responses that caused the dialog process to traverse to the particular child node state. And in [0029]: The relationships of node states in a dialog process is illustrated in FIG. 1B, which is a graph of a subset of node states descending from a root node NO in a dialog process. The root node NO includes an input request {Question O} and rules for processing an input response. As shown in FIG. 1B, the rules resolve to two decisions [determining that the first user response corresponds to a different node in a different decision tree] -AO1, which tra­verses to child node Nl 1, and A02, which traverses to child node N12...; wherein each of the plurality of decision trees includes a plurality of nodes]. Each child node state of the dialog process descends from at least another child node state or the root node state of the dialog process. Each node state includes an input request and input response processing rules [evaluating a request received from the user against a plurality of decision trees to select the node and corresponding decision tree for traversing user response], where the input response processing rules determine how the node state will process a received input response and select a child node state that descends from the node state responsive to the input response.)
adding a stack entry to a global conversation stack that identifies the different decision tree in response to the determination; and (Jacob teaches adding an entry to a global conversation stack, as a session history for adding entries that are used to identify the node of the different decision tree in the response to the determination of the Node, in [0057]: In other implementations, a request for a particular child node state of a dialog process is based in part on user search history and/or browsing history of a user of the user device 108. For example, a server may use current session data of a user device to determine current user interests based on, for example, keywords and topics. For example, a travel agency website may determine that a user has an interest in traveling to Hawaii and serve a content item for instantiating a chatbot of the travel agency. However, instead of requiring a user to enter multiple responses to get to a node state in the chatbot specific to Hawaii, e.g., "We have travel specials for Hawaii. Would you like to learn about them?" the chatbot will be instantiated at a root node state and caused to automatically traverse to this particular child node state by use of one ( or more) of the processes described above. To illustrate, assume that FIG. lA depicts informa­tion in an index for the chatbot, and the desired child node state is N33. The record may be of the form: 
[AltContent: textbox ([img-media_image4.png])]


)
selecting the different node in the different decision tree as the second node. (Jacob 
teaches determining the user response corresponding different nodes in the response node of the two decisions that can be selected by the user response corresponding to a different decision tree associated and selecting the different alternate child node of the different decision tree,  in [0021]-[0022]: … Between the response provided for the root node state and the response provided for the node state that is a parent of the particular child node state, zero or more intermediate responses may be provided, depending on the depth of the particular child node state. Upon receiving the last input response, the dialog process will select the particular child node state. [0022] In some implementations, the dialog process, upon reaching the particular child node state, is then presented at the user device. In other implementations, the dialog process may be presented at the user device as each of the input responses is provided to the dialog process so that the user may see the questions and responses that caused the dialog process to traverse to the particular child node state. And in [0029]: The relationships of node states in a dialog process is illustrated in FIG. 1B, which is a graph of a subset of node states descending from a root node NO in a dialog process. The root node NO includes an input request {Question O} and rules for processing an input response. As shown in FIG. 1B, the rules resolve to two decisions [determining that the user response corresponds to a different node in a different decision tree] -AO1, which tra­verses to child node Nl 1, and A02, which traverses to child node N12...; wherein each of the plurality of decision trees includes a plurality of nodes]. Each child node state of the dialog process descends from at least another child node state or the root node state of the dialog process. Each node state includes an input request and input response processing rules [selecting the different node in the different decision tree as the second node], where the input response processing rules determine how the node state will process a received input response and select a child node state that descends from the node state responsive to the input response [selecting the different node in the different decision tree as the second node with the descending notes associated with the different decision tree]. )
Jacob teaches a plurality of graphs decision trees as dialogue maps, in [0029], associated with an instantiated user response, in [0035]-[0040], for formulating dialog maps as depicted in Fig. 1 for user dialogues on a user device, in [0032]-[0033].  
Regarding independent claim 8 limitations, Jacob teaches an information handling system comprising:
one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: (Jacob teaches an information handling system that includes memory and a processor for executing operations as hardware and computer program code combinations, in [0065]-[0067]: The term "data processing apparatus" encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable proces­sor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing… The apparatus can also include, in addi­tion to hardware, code that creates an execution environment for the computer program in question, e.g., code that con­stitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them. The apparatus and execution environ­ment can realize various different computing model infra­structures, such as web services, distributed computing and grid computing infrastructures… A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or dis­tributed across multiple sites and interconnected by a com­munication network. The processes and logic flows described in this specification can be performed by one or more program­mable processors executing one or more computer programs to perform actions by operating on input data and generating output…)
the limitations are similar to those in claim 1 limitations and are therefore rejected under the same rationale. 

Regarding claims 9-13, the rejection of claim 8 is incorporated. The claim limitations are similar to claims 2-6 limitations respectively and are rejected under the same rationale. 

Regarding independent claim 15 limitations, Jacob teaches a computer program product stored in a computer readable storage medium,
comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising: (Jacob teaches executing operations as hardware and computer program code combinations, in [0065]-[0067]: The term "data processing apparatus" encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable proces­sor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing… The apparatus can also include, in addi­tion to hardware, code that creates an execution environment for the computer program in question, e.g., code that con­stitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them. The apparatus and execution environ­ment can realize various different computing model infra­structures, such as web services, distributed computing and grid computing infrastructures… A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or dis­tributed across multiple sites and interconnected by a com­munication network. The processes and logic flows described in this specification can be performed by one or more program­mable processors executing one or more computer programs to perform actions by operating on input data and generating output…)
the limitations are similar to those in claim 1 limitations and are therefore rejected under the same rationale. 

Regarding claims 16-19, the rejection of claim 15 is incorporated. The claim limitations are similar to claims 2-5 limitations respectively and are rejected under the same rationale. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 7, 14, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US Pub No. 2018/0316630, hereafter ‘Jacob’) in view of Tzirkel-Hancock et al. (US Pub. No. 2015/0039316, hereinafter ‘Han’).

Regarding claim 7, the rejection of claim 6 is incorporated and Jacob further teaches the method of claim 6,
further comprising: receiving a subsequent user response corresponding to the second question; (Jacob teaches a subsequent user response input corresponding to the second question of the child node that traverses the a subsequent question as depicted in Fig. 1B, in [0029]-[0030]: The relationships of node states in a dialog process is illustrated in FIG. 1B, which is a graph of a subset of node states descending from a root node NO in a dialog process. The root node NO includes an input request {Question O} and rules for processing an input response. As shown in FIG. 1B, the rules resolve to two decisions-AO1, which tra­verses to child node Nl 1, and A02, which traverses to child node N12. For example, assume the question is "Do you want to book a new hotel reservation, or review an existing reservation?" The AO! branch may be any response or input that resolves to "book" and the A02 branch may be any response or input that resolves to "review." For brevity and to avoid drawing congestion, other node states that are indicated by the phantom branches are omitted from the drawing…[0030] To traverse to the child node state N33, the dialog process must receive inputs that resolve to A02 for Question 0 at root node NO; A121 for Question 12 at child node N12 [a subsequent user response corresponding to the second question child node]; and A231 to question 23 at child node N23 [a subsequent user response corresponding to the second question child node]…)
determining that the subsequent user response enables a continuation of traversing the decision tree;  (Jacob teaches determining that each node enables a continuation of traversing the decision tree the user response is a child node of, in [0028]-[0030]:… Each child node state of a dialog process 106 descends from another child node state or the root node state. Each node state includes an input request (e.g., a question) and input response processing rules for processing an input response ( e.g., an answer). For a particular input response provided in response to an input request of a node state, the node state will select one of the child node states that descend from the node state [determining that the subsequent user response enables a continuation of traversing the decision tree]… [0030] To traverse to the child node state N33 [determining that the subsequent user response enables a continuation of traversing the decision tree], the dialog process must receive inputs that resolve to A02 for Question 0 at root node NO; A121 for Question 12 at child node N12; and A231 to question 23 at child node N23.)
… the entry from the global conversation stack; and (Jacob teaches tracking the stack entry using the a global conversation stack, as a session history for adding entries that are used to identify the node of the different decision tree in the response to the determination of the Node, in [0057]: In other implementations, a request for a particular child node state of a dialog process is based in part on user search history and/or browsing history of a user of the user device 108. For example, a server may use current session data of a user device to determine current user interests based on, for example, keywords and topics. For example, a travel agency website may determine that a user has an interest in traveling to Hawaii and serve a content item for instantiating a chatbot of the travel agency. However, instead of requiring a user to enter multiple responses to get to a node state in the chatbot specific to Hawaii, e.g., "We have travel specials for Hawaii. Would you like to learn about them?" the chatbot will be instantiated at a root node state and caused to automatically traverse to this particular child node state by use of one ( or more) of the processes described above. To illustrate, assume that FIG. lA depicts informa­tion in an index for the chatbot, and the desired child node state is N33. The record may be of the form: 


[AltContent: textbox ([img-media_image4.png])]
)
providing the first question corresponding to the first node and the set of answer selections to the user. (Jacob teaches providing the question and the set of answer selection to the user by displaying the question and responses graphically, in [0043]-[0044] .. This allows for display to the user of a complete conversational context from the root node state to the child node state. For example, a textual and/or graphical display 310 within or included with the dialog process 302 on a user device 108 may present the set of input requests (e.g., questions from the dialog process to the user) and respective input responses (e.g., answers provided to the dialog process by the server) corresponding to the node states traversed from the root node state to the particular child node state (e.g., "QM") [providing the first question corresponding to the first node and the set of answer selections to the user]… In some implementations, providing the input requests and/or set of input responses 310 may include displaying, on the user device 108, a summary of the input requests and/or set of input responses 310...; where the fist question is a first question of the root node Q0 that is displayed as part of user dialog conversation, in [0043]: ... the input requests and/or the set of input responses 310 provided to the dialog process to traverse from the root node state to the particular child node state of the dialog process 302 are also provided to the user of the user device 108. This allows for display to the user of a complete conversational context from the root node state to the child node state. )
Jacob does not expressly teach claim 7 limitation:
removing the entry from …global conversation stack; and 
Frat does expressly teach claim 7 limitation:
removing the entry from … global conversation stack; and (Han teaches capture the dialog session in a context stack, as a global conversation stack for capture the dialogue history and context entries, and adding and removing item entries from the stack, in [0038]: Initially, it is assumed that a spoken dialog session has been established and is proceeding in accordance with a first dialog context. During this session, the user activates the appropriate context trigger (402), such as one of the context triggers described above. In response, the context management module 202 pushes onto context stack 204 the current context ( 404) and the return address ( 406). That is, context stack 204 comprises a first in, last out (FILO) stack that stores information regarding one or more dialog contexts. A "push" places an item on the stack, and a "pop" removes an item from the stack. The pushed information will typically include data (e.g., "slot information") associated with the task being performed in that particular context. Those skilled in the art will recognize that context stack 204 may be implemented in a variety of ways...)

The Jacob and Han references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system in a network environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method adding and removing items in a dialog context from the information stack storage as disclosed by Han with the method of information processing system disclosed by Jacob.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to provide an improvement to enable management of dialog changes based on receiving context triggers associated with user actions (Han, Abstract).

Regarding claim 14, the rejection of claim 8 is incorporated. The claim limitations are similar to claim 7 limitations and are rejected under the same rationale. 

Regarding claim 20, the rejection of claim 15 is incorporated. The claim limitations are similar to claim 6 and 7 limitations and are rejected under the same rationale. 



	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Guha (NPL: “Understanding Topics and Sentiment from Social Media”): teaches anchor nodes in a conversation tree as nodes associated with user replies in modeling tweets, in Sec. 3.2.
Pasupalak et al. (US Patent No. 9,575,963): teaches the use of decision trees in conversational agents.
Nielsen (NPL: “The art of navigating through hypertext”): teaches using anchor nodes for anchoring text in hypertext and text elements used to facilitate jumps in the text content modeled a semantic trees.
Fratkina et al. (US Pub. No. 2005/0055321, hereinafter ‘Frat’): using decision tress as connected nodes to retrieve and process multi-stage interactions of a dialogue engine with a client user.
                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126